         

EXHIBIT 10.1
December 1. 2010

Via Email and FedEx

Marc Stolzman
2212 34th Ave., South
Seattle, Washington 98144
Dear Marc:
     This letter agreement (the “Agreement”) sets forth the terms of the
separation package that Blue Nile, Inc. (the “Company”) is offering to you to
aid in your employment transition.
     1. Separation Date. Your employment with the Company terminated
November 24, 2010 (the “Separation Date”), and such termination is a “separation
from service” for all purposes under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
     2. Accrued Salary and Vacation Pay. The Company will pay you all accrued
salary, and all accrued and unused vacation (if any), earned through the
Separation Date, less standard payroll deductions and withholdings.
     3. Employee Benefits. Following the Separation Date, you will not be
entitled to accrual of any employee benefits, including, but not limited to,
vacation benefits, 401(k) contributions or bonuses. Your coverage under the
Company’s group health plan will end on the last day of the month in which your
Separation Date falls (or as otherwise provided in the plan). To the extent
provided by the federal COBRA law or, if applicable, state insurance laws, and
by the Company’s current group health plan, you may be eligible to continue your
group health insurance benefits at your own expense, except as a expressly set
forth herein, after the Separation Date. You will be separately provided a
written notice of your rights and obligations under COBRA.
     4. Severance Payment. Although the Company is not otherwise obligated to do
so, if you sign this Agreement, and provided you otherwise comply with the terms
of this Agreement, the Company will provide you with the following severance
benefits (collectively, the “Severance Payment”):
          a. a lump sum cash payment of $125,000, subject to applicable tax
withholdings, payable on December 31, 2010, and
          b. if you timely elect and remain eligible for continued coverage
under COBRA (or any similar state law), the Company will pay you on the first
day of each month following your Separation Date (except as set forth below), a
cash payment equal to the applicable COBRA premiums for that month (including
premiums for you and your eligible dependents who have elected and remain
enrolled in such COBRA coverage), subject to applicable tax withholdings (such
amount, the “Special Cash Payment”), for a number of months equal to the lesser
of (i) the duration of the period in which you and your eligible dependents are
eligible for and enrolled in such COBRA coverage (and not otherwise covered by
another employer’s group health plan) and (ii) six (6) months. You may, but are
not obligated to, use the Special Cash Payment toward the cost of COBRA
premiums. The Company will make the first payment to you under this paragraph on
December 31, 2010, with the balance of the Special Cash Payment paid thereafter
on the schedule described above. If you become covered under another employer’s
group health plan or otherwise cease to be eligible for COBRA during the period
provided in this paragraph, you must immediately notify the Company of such
event and the Company shall cease payment of the Special Cash Payments and shall
have no further obligations under this paragraph.
     5. No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you are not entitled to and you will not
receive from the Company any additional compensation, severance, or benefits
after the Separation Date, with the exception of any vested right you may have
under the terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). By way of example, but not limitation, you acknowledge that you have
not earned and are not owed any bonus or incentive compensation.

 



--------------------------------------------------------------------------------



 



     6. Expense Reimbursements. You agree that, within thirty (30) days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practices.
     7. Return of Company Property. You agree that you have returned to the
Company all Company documents (and all copies thereof) and other Company
property that you have in your possession or control, including, but not limited
to, any files, correspondence, memoranda, reports, lists, proposals, notes,
drawings, records, plans, forecasts, purchase orders, personnel information,
operational information, customer information and contact lists, sales and
marketing information, financial information, promotional literature, product
specifications, computer-recorded information, other tangible property, credit
cards, entry cards, identification badges and keys; and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company or its officers, directors, and employees (and all reproductions thereof
in whole or in part). You agree that you have made a diligent search to locate
any such documents, property and information. In addition, if you have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company confidential or proprietary data, materials or
information, you agree to provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. Your timely return of all Company
property is a precondition of your receipt of the Severance Payment.
     8. Proprietary Information Obligations. You hereby agree to refrain from
any use or disclosure of the Company’s confidential or proprietary information
or materials, unless specifically authorized in writing by an officer of the
Company. Receipt of the Severance Payment is conditioned upon you signing the
Company’s standard form of Employee Nondisclosure, Proprietary Information,
Inventions, Nonsolicitation and Noncompetition Agreement.
     9. Nondisparagement. You agree not to disparage the Company or its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation. Nothing in this paragraph shall prevent either party from responding
accurately and fully to any question, inquiry or request for information when
required by legal process. The Company will respond to any questions from
prospective employers about your employment with or separation from the Company
by providing only your dates of employment, title and salary, and indicating
that it is not the practice of the Company to provide more information. You
agree to direct all such prospective employers to the Human Resources
department.
     10. No Voluntary Adverse Action. You agree that you will not encourage any
person in bringing or pursuing any claim or action of any kind against the
Company, its parents, subsidiaries, affiliates, officers, directors, employees
or agents, unless pursuant to subpoena or other compulsion of law.
     11. No Admissions. Nothing contained in this Agreement shall be construed
as an admission by you or the Company of any liability, obligation, wrongdoing
or violation of law.
     12. Release of Claims. Except as otherwise set forth in this Agreement, in
exchange for the consideration under this Agreement to which you would not
otherwise be entitled (including, but not limited to, the Severance Payment),
you, on behalf of yourself, and your respective heirs, family members, executors
and assigns, hereby generally and completely release the Company and its
parents, subsidiaries, successors, predecessors and affiliates, and its and
their past, present and future directors, officers, employees, agents,
employees, investors, stockholders, predecessor and successor corporations,
attorneys, insurers, affiliates and assigns (the “Released Parties”), from any
and all claims, demands, actions, suits, damages, losses, expenses, attorneys’
fees duties, liabilities, obligations or causes of action relating to any
matters of any kind, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the time you sign this Agreement.
This general release includes, but is not limited to:

  a.   all claims arising out of or in any way related to your employment with
the Company or the termination of that employment;     b.   all claims related
to your compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other equity interests in the Company;     c.   all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing;

 



--------------------------------------------------------------------------------



 



  d.   all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy;     e.   any and all
claims relating to, or arising from, your right to purchase, or actual purchase
of shares of stock of the Company, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;     f.   any and all claims for violation of the federal, or any state,
constitution;     g.   any and all claims for any loss, cost, damage, or expense
arising out of any dispute over the non-withholding or other tax treatment of
any of the proceeds received by you as a result of this Agreement;     h.   any
and all claims for attorneys’ fees and costs;     i.   any and all claims under
the law of any jurisdiction including, but not limited to, wrongful discharge of
employment; constructive discharge from employment; termination in violation of
public policy; discrimination; breach of contract, both express and implied;
promissory estoppel; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion; and     j.  
all federal, state, and local statutory claims, including, without limitation,
any claims under Title VII of the Civil Rights Act of 1964, as amended, the Fair
Labor Standards Act, the Age Discrimination in Employment Act of 1967, the
Employee Retirement Income Security Act of 1974, as amended, the Washington Law
Against Discrimination, the Washington Family Leave Act, the Washington Minimum
Wage Act, Chapter 49.60 of the Revised Code of Washington, the Equal Pay Act of
1963, the Americans With Disabilities Act, the Civil Rights Act of 1991, and any
claims under any other federal, state, and local laws and regulations relating
to employment or employment discrimination, harassment, retaliation, or
attorneys’ fees.

You make this commitment even though you understand that you may not, as of this
date, know all of the claims you may lawfully have against the Released Parties
and that you are giving up the right to pursue any claims that you could have
pursued before courts without having the opportunity to pursue those claims to a
trial and have the damages, if any, set by a judge or jury. This release is
intended to be as broad as the law allows and includes, without limitation, any
claims under statute or otherwise for attorneys’ fees and costs.
You represent that you have no lawsuits, claims or actions pending in your name,
or on behalf of any other person or entity, against any of the Released Parties.
You agree that all Released Parties (except the Company, which is a party to
this Agreement) are third party beneficiaries of this Agreement who may enforce
the terms of such release.
     13. Reservation of Rights. This Agreement shall not affect any rights which
you may have under any medical insurance, disability plan, workers’
compensation, unemployment compensation, or the 401(k) plan maintained by the
Company.
     14. ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the Age Discrimination and
Employment Act (the “ADEA”), and that the consideration given for the waiver and
release in the Paragraph 12 hereof is in addition to anything of value to which
you are already entitled.
You further acknowledge that you have been advised in this letter as required by
the ADEA, that:

  a.   your waiver and release do not apply to any rights or claims that may
arise after the date that you sign this Agreement;     b.   you should consult
with an attorney of your choice prior to signing this Agreement (although you
may choose voluntarily not to do so);

 



--------------------------------------------------------------------------------



 



  c.   you have at least twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it earlier);     d.   you have
seven (7) days following the date you sign this Agreement to revoke the
Agreement by providing written notice of revocation to the Company’s General
Counsel; and     e.   this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth calendar day
after the date that this Agreement is signed by you (the “Effective Date”).

     15. Future Lawsuits. You represent that you have no lawsuits, claims, or
actions pending in your name, or on behalf of any other person or entity,
against the Company or any other person or entity referred to herein. You also
represent that you do not intend to bring any claims on your own behalf or on
behalf of any other person or entity against the Company or any other person or
entity referred to herein.
     16. Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.
     17. Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
Washington as applied to contracts made and to be performed entirely within
Washington. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive breach. This
Agreement may be executed in counterparts and facsimile signatures will suffice
as original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one days from the date you receive this letter. The
offer contained in this Agreement will automatically expire if we do not receive
the executed Agreement from you at the end of that period.

 



--------------------------------------------------------------------------------



 



We wish you the best in your future endeavors.

     
Sincerely,
   
 
   
Blue Nile, Inc.
   
 
   
 
   
 
   
By: /s/ Diane Irvine
   
 
   
Diane Irvine
   
Chief Executive Officer
   
 
   
 
   
Understood and Agreed:
   
 
   
 
   
/s/ Marc Stolzman
   
 
   
Marc Stolzman
   
 
   
Date: December 3, 2010
   

 